Per Curiam.

The plaintiff siied the defendant for the value of goods sold. Defendant, in his answer, claimed that he and one Ella McKinley were copartners, and that she should have been made a party defendant. ■
Six months after the service of the answer, the plaintiff asked leave to serve an amended summons and complaint, making said McKinley a party defendant, and leave so to do was granted on payment of $20 costs, with leave to the defendant to answer or demur and without prejudice to proceedings theretofore taken in the action. .
From the order so made this appeal is taken..
The court certainly had the right to grant leave to amend even after judgment on reasonable terms being imposed.
The object of the imposition of the costs' is to compensate the attorney for the trouble and expense that such an amendment would subject him to; the amount of which compensation, of course, varies and depends upon the facts and circumstances surrounding the particular instance in question... ",
In this instance, we think that the terms, imposed by the Special Term justice were just and .reasonable to every one concerned, and, therefore, the order appealed from must be affirmed, with costs to th.3 respondent.
Present: Van Wyck, Oh. J., Fítzsimoh's and McCarthy, JJ.
Order affirmed, with costs. .